PER CURIAM.
Michael Johnston appeals from concurrent indeterminate prison sentences of fifteen years for robbery and three years for grand theft. The sole issue is whether the district court abused its sentencing discretion.
Johnston pled guilty to robbery of a pizza parlor and grand theft of a vehicle. The presentence report showed a prior criminal record of assorted non-violent crimes, including forgery, theft and receiving stolen property. As a juvenile he had been caught dealing in illicit drugs. Having reviewed the full record and having considered the sentence review criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion. The sentences are affirmed.